DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is in response an application filed on 02/21/2019.
Claims 1-3, 5, 7-11, 13 and 16-21 are pending. 

Specification
The disclosure is objected to because of the following informalities:
Page 3, line 15, amend “MCN-SABA-15” to “MCN-SBA-15”.  
Appropriate correction is required.

Claim Objections
Claims 1, 5, 11 and 16-21 are objected to because of the following informalities:  

In Claim 1,

Line 5, it is suggested to amend “the reaction mixture” to “the template reactant mixture” in order to ensure proper antecedent basis.
Line 10, it is suggested to amend “removing the SBA-15” to “removing the uncalcined rod-shaped SBA-15” in order ensure proper antecedent basis.

In Claim 5,
Line 1, it is suggested to amend “template reaction mixture” to “the template reactant mixture” in order to ensure proper antecedent basis and to provide clarity in the claim.

In Claim 11,
Line 2, it is suggested to amend “”temperature is” to” temperature between” in order to provide clarity in the claim.

In Claim 16,
Line 2, it is suggested to amend “uncalcined SBA-15” to “uncalcined rod-shaped SBA-15” in order to ensure proper antecedent basis.
Line 2, it is suggested to amend “the mesoporous” to “the rod-shaped mesoporous” in order to ensure proper antecedent basis.

In Claim 17, 
Line 3, it is suggested to amend “amphiphilic” to “an amphiphilic” in order to ensure proper antecedent basis.
Line 5, it is suggested to amend “the pore” to “a pore” in order to ensure proper antecedent basis.
Line 7, it is suggested to amend “with ethanol at room” to “with an ethanol at a room” in order to ensure proper antecedent basis.
Line 8, it is suggested to amend “uncalcined SBA-15” to “uncalcined rod-shaped SBA-15” to provide clarity in the claim.

In Claim 18,
Line 2, it is suggested to amend “the mesoporous” to “the rod-shaped mesoporous” in order to ensure proper antecedent basis.
Line 3, it is suggested to amend “claim 1 and with” to “claim 1 with” in order to provide clarity in the claim.
Line 5, it is suggested to amend “the CO2” to “the carbon dioxide (CO2) in order to ensure proper antecedent basis.
Line 6, it is suggested to amend “the mesoporous carbon nitride material is rod shaped and” to “the rod-shaped mesoporous carbon nitride material” in order to ensure proper antecedent basis.

In Claim 19,
Line 1, it is suggested to amend “The process of claim 18, wherein the process” to “The carbon dioxide sequestration process of claim 18, wherein the carbon dioxide sequestration process” in order to ensure proper antecedent basis.

In Claim 20,
Line 1, it is suggested to amend “The process of claim 18, wherein the process” to “The carbon dioxide sequestration process of claim 18, wherein the carbon dioxide sequestration process” in order to ensure proper antecedent basis.

In Claim 21,
Line 1, it is suggested to amend “The process of claim 13” to “The carbon dioxide sequestration process of claim 18” in order to ensure proper antecedent basis.
Lines 1-2, it is suggested to amend “the mesoporous carbon nitride also” to “the rod-shaped mesoporous carbon nitride material” in order to ensure proper antecedent basis.

Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.



Claim 1-3, 5, 7-11, 13 and 16-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “MCN-SABA-15” is not clear if MCN-SABA-15 is same as referenced in step c as “MCN-SBA-15” or different from step C and applicant specification is not clear since page 3 line 15 also discloses as “MCN-SABA-15”.  Examiner has interpreted as “MCN-SBA-15” from step c for examining purpose.  Clarification is requested.
 Claim 10 recites “the nitrogen flow” which lack the antecedent basis and further does not limit from claim 9 since claim 10 is dependent on claim 9 which recites under inert gas flow and does not mention nitrogen flow and further nitrogen flow is also not mentioned in claim 1 since claim 9 depends from claim 1.  Examiner has interpreted “inert gas flow comprising of nitrogen” of claim 9 for examining purpose.  Clarification is requested. 
Clam 17 recites further comprising of steps (a) through (c) and is dependent on claim 1 which also recites (a) through (d)  which is not clear since claim 1 and claim 17 have same steps (a) through (c) which are not equivalent.  Examiner has interpreted as steps (e) through (g) for claim 17 for examining purpose.  Clarification is requested.  
Regarding dependent claims 2-3, 5, 7-9, 11, 13, 16, 18-21, these claims don’t remedy the deficiencies of parent claim 1 noted above, and are rejected for the same rationale.

Claim 21 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
The process Claim 21 is depended on method claim 13 which is improper and does not further limit from method claim 13 nor method claim 1 and should have been dependent on process claim 18.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.       Claims 1-3, 5, 7, 9-10, 16 and 17 are rejected 35 U.S.C. 103 as being unpatentable over Dong et al (CN 102931418, see machine translation) in view of Li et al (NPL: “Grafting of Amines on Ethanol-Extracted SBA-15 for CO2 Adsorption”, Materials 2013, 6, pages 981-999).

As per Claims 1-3, 5, 7, 9-10, 16 and 17 Dong discloses a method of producing mesoporous carbon nitride comprising obtaining reactant mixture comprising of SBA-15 template, a carbon source comprising carbon tetrachloride (reads on claim 2), and a nitrogen source comprising of ethylenediamine (EDA, reads on claim 3 and Claim 1 – step a), heating under reflux at 60 to 120° C for 2 to 4 hours (reads on  claim 1  step b) limitation of heating the reactant mixture at 80 to 100° C forming carbon nitride composite, reads on claim 5 heating at about 90° C), drying at 60 to 100° C overnight and then placing in a quartz tube under 40 ml/min of pure nitrogen (reads on claims 9-10 of nitrogen flow 40 to 60 mL per minute).  Dong further discloses heating to 300 to 600° C in the atmosphere (reads on claim 1 step c limitation of heating to a temperature of at least 500° C forming mesoporous carbon nitride material/SBA-15 complex, reads on claim 7-heating step c at temperature of 600 to 1000° C), keep it for 4 hours to make it carbonized to obtain brown-black powder, stir the obtained powder with 25% hydrofluoric acid solution for 3-10 hours (reads on claim 16 limitation of contacting mesoporous carbon nitride material/SBA-15 complex with a hydrofluoric acid solution), wash with deionized water and ethanol several time, drying to obtain ordered mesoporous carbon nitride material (see paragraphs 0011, 0050). As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  

Dong does not explicitly disclose or suggest removing the SBA-15 template from MCN-SBA-15 complex.

However, since Dong discloses heating to 300 to 600° C in the atmosphere , keep it for 4 hours to make it carbonized to obtain brown-black powder, and then contacting with hydrofluoric acid solution for 3-10 hours, wash with deionized water and ethanol several time, drying to obtain ordered mesoporous carbon nitride material, therefore the removing the SBA-15 template from MCN-SBA-15 complex would be expected unless shown otherwise by applicant (see paragraphs 0011, 0050).

Dong discloses utilizing SBA-15 template but does not explicitly disclose or suggest utilizing uncalcined rod-shaped SBA-15 template.

However, Li discloses rod like SBA-15 synthesis comprising of reacting P123 (reads on amphiphilic triblock copolymer, figure 3, page 984) dissolved in HCl and then TEOS is added in the solution and stirred at 40° C and then mixture is autoclaved and aged at 90°  C for 24 hours and obtained while solid product collected by filtration, washed with deionized water and dried in air at 80°  C. Further template SBA-15 is removed by either ethanol extraction which is denoted as SBA-15-ex (considered as uncalcined) or by calcination process which is denoted as SBA-15-C(considered as calcined). For ethanol extraction, SBA-15 is placed in a Soxhlet extractor and extracted by ethanol and obtained SBA-15 then dried at 80°  C (see page 993). As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  

Given Dong and LI both discloses utilizing of SBA-15 template, therefore, It would have been obvious to one of the ordinary skill in the art at before the effective filing date of applicant invention to utilize the uncalcined SBA-15 of Li with the process of Dong which provides less shrinkage of crystalline pore wall resulting thicker wall which is beneficial for structural stability as taught by Li (see abstract, page 996-conclusion).

11.	Claims 11, 13 and 18-21 are rejected 35 U.S.C. 103 as being unpatentable over Dong et al (CN 102931418, see machine translation) in view of Li et al (NPL: “Grafting of Amines on Ethanol-Extracted SBA-15 for CO2 Adsorption”, Materials 2013, 6, pages 981-999) and in further view of Lakhi et al (NPL: “Morphological control of mesoporous CN based hybrid materials and their excellent CO2 adsorption capacity”, Research Advanced, 2015, 5 pages 40183-40192).

As per claims 11 and 13, Dong in view of LI discloses a method of producing mesoporous carbon nitride as set forth above in claim 1 which utilizes uncalcined SBA-15 template  but does not explicitly disclose or suggest uncalcined SBA-15 template is prepared at a temperature between 100 and 150° C as disclosed in claim 11 or prepared at temperature at of about 130° C as disclosed in Claim 13.
	
However, Lakhi discloses method for preparation of highly ordered mesoporous carbon nitride with uniform rod shaped morphology which have been synthesized by a hard templating technique using SBA-15 silicas where SBA-15 template was synthesized under static condition using soft templating approach under acidic condition where Pluronic P-123 (i.e., triblock copolymer) is added to water and then HCL and TEOS are added and stirred and left unagitated for 24 hours in water bath at 40° C and then transferred to autoclave  at 100° C, 130° C and 150° C which are labeled as SBA-15-Ts (i.e., SBA-15-100s, SBA-15-130s, SBA-15-150s, reads on claim 11, 13 limitation of SBA-15 template prepared at temperature between 100  to 150° C and at a temperature about 130° C (page 40184-40185 under experimental , table 1). Mesoporous carbon nitride is prepared using hard template approach involving polymerization reaction between carbon tetrachloride and ethylenediamine, inside the mesoporous of the SBA-15-Ts materials.  The mixture is reflux at 90° C and then dried at 100° C and crushed into powder and then crushed powder is carbonized in tubular furnace at 500° C under nitrogen flow and then treated with hydrofluoric acid solution, washed with ethanol and then drying at 100° C to produce rod shaped mesoporous carbon nitride material (page 40185 under experimental, abstract). As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  

Given, Dong in view of Li and Lakhi discloses method for preparation of mesoporous carbon nitride, therefore, It would have been obvious to one of the ordinary skill in the art at before the effective filing date of applicant invention to prepare the SBA-15 template at a temperature between 100 and 150° C and at a temperature of about 130° C of Lakhi with the process of Dong and LI which would provide expansion of pore size as well ordered large and cylindrical type pores as taught by Lakhi (see 40186-right side column).

As per claims 18-19, Lakhi discloses a carbon dioxide  sequestration process comprising contacting the mesoporous carbon nitride material produced by method of claim 1 with a carbon dioxide containing gas and adsorbing CO2 (see pages 40183-40185), wherein the mesoporous carbon nitride material has a BET surface area of  678 m2/g (see table 1, page 40186) and the process is performed at 0 to 25° C and a pressure of 0 to 30 bar (page 40185 right side column). As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  

As per Claim 21, Lakhi discloses mesoporous carbon nitride material has pore diameter of, pore volume of, and surface nitrogen content of 17% (table 2), a pore volume of 0.76 and 0.87 and pore diameter of 3.76, 4.99, 5.94 (table 1) measured by N1 adsorption/desorption (page 40186). As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  

Lakhi does not explicitly disclose or suggest pore diameter of 4 to 4.5 nm.

However since Lakhi discloses pore diameter of 3.76, 4.99, 5.94nm for mesoporous carbon nitride material (table 1) which is measured at 0° C and 30 bar using CO2 gas and further discloses that as size of the particles increases with increasing the temperature of the templates, therefore, It would have been obvious to one of the ordinary skill in the art at before the effective filing date of applicant invention to optimize the adsorption measurement in a temperature range 0 to 25° C and pressure between 0 to 30 bar to achieve the desired pore diameter of 4 to 4.5nm by routine experiment which would exhibit uniform and well-ordered mesoporous with rectangular rod shaped morphology as taught by Lakhi (see MPEP 2144.05, see page 40187 right side column).
Allowable Subject Matter
12.	Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if overcomes 112(b) rejection as set forth above and rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SMITA S PATEL whose telephone number is (571)270-5837. The examiner can normally be reached 9AM-5PM EST M-W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 5712705713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SMITA S PATEL/            Examiner, Art Unit 1732                                                                                                                                                                                            	05/19/2022